Title: To James Madison from Thomas Jefferson, 7–8 February 1783
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Baltimore Feb. 7. 1783.
I write by this post to the Minister of foreign affairs, but will repeat to you the facts mentioned to him & some others improper for a public letter, & some reflections on them which can only be hazarded to the ear of friendship. the cold weather having set in the evening of the 30th. Ult. (being the same in which I arrived here) the Chevalr. de Ville-brun was obliged to fall down with his ship & the Guardaloupe to about twelve miles below this; & the ice has since cut off all correspondence with him till yesterday, when I got a boat and attempted a passage. there having passed a small boat before us we got about half way with tolerable ease, but the influx of the tide then happening the ice closed on us on every side & became impenetrable to our little vessel, so that we could get neither backwards nor forwards. we were finally relieved from this situation by a sloop which forced it’s way down & put us on board the Romulus, where we were obliged to remain all night. the Chevalr. de Ville-brun communicated to me several letters of intelligence which deserves weight; by which we are informed that the enemy, having no other employment at New York, have made our little fleet their sole object for some time, and have now cruizing for us nothing less than


1.
ship of
64.
guns


4.

50.



2.

40.





18.
frigates from 24 to 30. guns, a most amazing force for such an


25.



object. the merchants who intended to have sent their vessels out with us, have so far declined it, that two vessels only go with us, but they are unfortunately the greatest sluggards in the world. the Minister has given Ville-brun leave to remain if he thinks it expedient till the Middle of March but politely & kindly offered the Guardaloupe for my passage if I chose to run the risk. I find that having laid ten months under water she got perfectly sobbed, insomuch that she sweats almost continually on the inside. in consequence of which her commander & several of the crew are now laid up with rheumatisms: but this I should have disregarded had it not appeared that it was giving to the enemy the ship & crew of a friend, & delaying myself in fact by endeavoring at too much haste. I therefore have not made use of the liberty given me by the minister. Ville-brun seems certain he shall not sail till the first of March and I confess to you I see no reason to suppose that when that time arrives the same causes will not place our departure as distant as it now seems. What then is to be done? I will mention the several propositions which occur with some reflections on each.
1. to go to Boston & embark thence. would to God I had done this at first. I might now have been half-way across the Ocean, but it seems very late to undertake a journey of such length, thro’ such roads, & such weather: & when I should get there some delay would still necessarily intervene. yet I am ready to undertake it if this shall be thought best.
2. to stay here with patience till our enemies shall think proper to clear our coast. there is no certain termination to this object. it may not be till the end of the war.
3. to fall down to York or Hampton & there wait those favourable circumstances of winds & storms which the winter season sometimes presents. this would be speedier than the 2d. but perhaps it may not be approved of by the commander for reasons which may be good tho’ unknown to me. Should this however be adopted we ought to be furnished by the Marine department with, or authorised to employ one or more swift sailing boats to go out of the capes occasionally & bring us intelligence to York or Hampton wherever we should be.
4. to ask a flag for me from the enemy & charter a vessel here. this would be both quickest, & most certain, but perhaps it may be thought injurious to the dignity of the states, or perhaps be thought such a favour as Congress might not chuse to expose themselves to the refusal of. with respect to the last, nothing can be said: as to the first, I suppose, were history sought, many precedents might be found where one of the belligerent powers has received from the other, passports for their plenipotentiaries; & I suppose that Fitzgerald & Oswald got to Paris now under protection of a flag & passport. however these are tender points & I would not wish the sensibility of Congress to be tried on my account, if it would be probably disagreeable.
5. to await a truce. this cannot take place till after preliminaries signed, if then: & tho’ these are not definitive, yet it must be evident that new instructions & new or perhaps inconsistent matter would be introduced with difficulty & discredit.
There is an idle report here of peace being actually concluded. this comes by the way of the W. Indies, and must probably be founded on the settlement of preliminaries, if it has any foundation at all.
Should you think that the interference of Congress might expedite my departure in any of the above ways or any other I have suggested these hasty reflections in hopes that you would do in it whatever you think right. I shall acquiesce in any thing, & if nothing further comes to me I shall endeavor to push the third proposition with the Commander, & if I fail in that shall pursue the 2d. I wish to hear from you as often as you have any thing new. I fear I shall be here long enough to receive many letters from you. my situation is not an agreeable one, and the less so as I contrast it with the more pleasing one I left so unnecessarily. Be so good as to present my esteem to the good ladies & gentlemen of your fireside & to accept yourself the warmest assurances of friendship from Dr. Sir
Your friend & servt
Th: Jefferson
Feb. 8. the preceding was written the last night. before I close my letter I will ask the favor of you to write me by the return of post and to let me have your own sentiments (whether any thing be, or be not determined authoritatively) which will have great weight with me. I confess that after another night’s reflection the 4th. is the plan which appears to me best on the whole, and that the demand from New York is nothing more than what is made at the close of almost every war, where the one or the other power must have a passport: it is no more than asking a flag to New-York. should this however be disapproved, the 3d seems the only remaining plan which promises any degree of expedition. perhaps the minister may have a repugnance to venture the Romulus at York or Hampton, in which case if I could receive his approbation I should be willing to fall down there with the Guardaloupe alone, & be in readiness to avail ourselves of a Northwesterly snowstorm or other favourable circumstance.
